        Case 2:16-md-02724-CMR Document 1494 Filed 08/31/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  IN RE: GENERIC PHARMACEUTICALS                          MDL No. 2724
  PRICING ANTITRUST LITIGATION                            Case No. 2:16-MD-02724

                                                          Hon. Cynthia M. Rufe
  THIS DOCUMENT RELATES TO:

  ALL ACTIONS

                            PRETRIAL ORDER NO. 136
                   (ALLOWING WRITTEN DISCOVERY TO PROCEED;
                         LIMITED STAY OF DEPOSITIONS)

        AND NOW, this 31st day of August 2020, upon consideration of the stipulation of the

parties [Doc. No. 1493], it is hereby ORDERED that:

        1.      The terms outlined below shall apply until November 30, 2020.

        2.      Initial disclosures remain stayed (as per PTO No. 44).

        3.      All types of written discovery, including requests for production of documents,

 interrogatories, and requests for admissions, may be served.

        4.      Depositions of individuals on a list that the U.S. Department of Justice provided

 to counsel for the parties and the court on August 13, 2020 are stayed.

        5.      Other than the limitations imposed in Paragraph 4, the parties may notice

 depositions and shall meet and confer as necessary to schedule depositions.

        6.      The parties shall simultaneously serve written discovery requests and notices of

 deposition to the U.S. Department of Justice. If the United States objects to any proposed written

 discovery request or notice of deposition, the United States will notify the party of the basis for

 the objection, and if necessary, bring that objection to the Special Master for resolution pursuant

 to PTO No. 68 (“Special Masters’ Protocol”). The proposed discovery shall be stayed pending

 resolution.
        Case 2:16-md-02724-CMR Document 1494 Filed 08/31/20 Page 2 of 2



        7.     The parties shall not seek and shall not respond to discovery in this MDL about

the criminal investigation that the Antitrust Division of the U.S. Department of Justice is

conducting into the generic pharmaceuticals industry.

        8.     A person responding to a discovery request in this MDL (e.g., subpoena, request

for production of documents, notice of deposition) (“Responding Person”) shall not disclose in

such response what documents or other information have been provided to the Department of

Justice in the course of its criminal investigation into the generic pharmaceuticals industry,

provided that nothing in this paragraph requires any modification of any document control

number or other endorsement on a document, nor prohibits or excuses a Responding Person from

providing documents or other information that previously had been provided to the Department

of Justice.

        9.     Nothing in this Order precludes a party or subpoenaed party from objecting to,

moving to quash, or seeking a protective order excusing a response to any discovery request,

provided the objection is made in good faith.

        It is so ORDERED.

                                                      BY THE COURT:

                                                     /s/ Cynthia M. Rufe

                                                      CYNTHIA M. RUFE, J.




                                                 2
